    Case 2:20-cr-00484-CCC Document 4 Filed 10/30/20 Page 1 of 2 PageID: 15
PROB 12A
(7/93)

                               United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Francis Lopez                                                         Cr.: 20-00484-001
                                                                                         PACTS #: 59231

Name of Assigned Judicial Officer:      THE HONORABLE CLAIRE C. CECCHI
                                        UNITED STATES DISTRICT JUDGE

Name of Sentencing Judicial Officer     THE HONORABLE WARREN W. EGINTON
                                        SENIOR UNITED STATES DISTRICT JUDGE (SD/NY)

Date of Original Sentence: 02/03/2012

Original Offense:   CONSPIRACY TO COMMIT WIRE FRAUD, 18 U.S.C. § 1349

Original Sentence: 79 months imprisonment, 36 months’ supervised release

Special Conditions: Substance Abuse Testing, Financial Disclosure, $100 Special Assessment and
$499,220.20 in Restitution

Type of Supervision: Supervised Release               Date Supervision Commenced: November 28, 2017

                                           STATUS REPORT

Mr. Lopez currently resides in Clifton, New Jersey, and he is currently employed with New Classic
Cooking, located in Avenel, New Jersey. To date, he has paid $12,000 towards the restitution balance. It
should be noted that the offender is currently enrolled in the Treasury Offset Program and that should his
term of supervision expire as scheduled, his case will be referred to the U.S. Attorney’s Office, Financial
Litigation Unit, for the collection of any outstanding criminal monetary penalties.

Recommendation: It is respectfully requested that Your Honor take no further action and allow Mr.
Lopez’s term of supervision to expire as scheduled on November 27, 2020.


                                                         Respectfully submitted,

                                                         SUSAN M. SMALLEY, Chief
                                                         U.S. Probation Officer

                                                         Michelle A. Siedzik

                                                          By:   MICHELLE A SIEDZIK
                                                                U.S. Probation Officer
    Case 2:20-cr-00484-CCC Document 4 Filed 10/30/20 Page 2 of 2 PageID: 16
                                                                                        Prob 12A – page 2
                                                                                            Francis Lopez

/ mas

APPROVED:



Suzanne Golda-Martinez                     09/15/2020
SUZANNE GOLDA-MARTINEZ                            Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time – Supervision to Expire on November 27, 2020.
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                Signature of Judicial Officer


                                                                  10/30/2020
                                                                           Date
